t c memo united_states tax_court julian w mandody petitioner v commissioner of internal revenue respondent docket no 8822-03l filed date julian w mandody pro_se francis c mucciolo for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 full or partial summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 upon consideration of the record and viewing it in a light most favorable to petitioner material issues of fact are in dispute accordingly we shall deny respondent’s motion for summary_judgment petitioner and respondent dispute what issues petitioner raised and what actually transpired at the sec_6330 hearing respondent contends that petitioner did not submit requested documents eg a form 433-a collection information statement for individuals or a completed offer_in_compromise oic to the settlement officer we note that respondent did not call the settlement officer as a witness petitioner credibly testified that he submitted a copy of a completed oic to the settlement officer and informed her that the oic had been submitted to the internal_revenue_service irs in date before the sec_6330 hearing petitioner also credibly testified that he raised the issue of reinstating an installment_agreement that had been defaulted because of one late return that he submitted and resubmitted a completed form a and that he submitted other documents to the settlement officer petitioner also credibly testified that the settlement officer refused to consider or would not reconsider documents he submitted to the irs before the sec_6330 hearing petitioner also credibly testified that there were misunderstandings between him and the settlement officer regarding what years needed to be covered and what information needed to be submitted respondent at the hearing in our court noted that petitioner’s testimony contradicted administrative records prepared by the settlement officer and submitted by respondent as an attachment to the motion for summary_judgment as stated supra factual inferences will be read in a manner most favorable to the party opposing summary_judgment dahlstrom v commissioner supra pincite jacklin v commissioner supra pincite we further note that respondent objected to the admission of four documents received at the court hearing on the grounds that they were not part of the administrative record petitioner credibly testified that all of these documents had been provided to the irs at some point possibly before the sec_6330 hearing and that at least some of these documents were submitted to the settlement officer as part of the sec_6330 hearing accordingly the issue of what documents should be contained in petitioner’s administrative record also is in dispute material facts remain in dispute accordingly summary_judgment is inappropriate at this juncture to reflect the foregoing an appropriate order will be issued
